



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Wilson, 2016 ONCA 178

DATE: 20160301

DOCKET: C59514

Laskin, Cronk and Juriansz JJ.A.

IN THE MATTER OF an appeal of a committal order pursuant to
    s. 49 of the
Extradition Act
, S.C. 1999, c. 18

BETWEEN

The Attorney General of Canada on behalf of the
    United States of America

Respondent

and

Michael Hugh Wilson

Appellant

Vanessa Christie, for the appellant

A. Rice and M. Rahman, for the respondent

Heard: February 11, 2016

On appeal from the committal order of Justice A. OMarra
    of the Superior Court of Justice, dated October 20, 2014.

APPEAL BOOK ENDORSEMENT

[1]

As provided for in the bail order, the appeal is dismissed as abandoned.


